AO 245B (Rev. 09/19)
                            Case 1:17-cr-00390-ALC Document 212 Filed 11/05/19 Page 1 of 7
                        Judgment m a Crimmal Case
                        Sheet 1
                                                        (form modified within D1stnct on Sept. 30, 2019)           ORIGINAL
                                          UNITED STATES DISTRICT COURT
                                                               Southern District of New York
                                                                                 )
               UNITED STATES OF AMERICA                                          )       JUDGMENT IN A CRIMINAL CASE
                                   V.                                            )
                        VITO GALLICCHIO                                          )
                                                                                 )       Case Number: 17-CR-390-002
                                                                                 )       USM Number: 91182-054
                                                                                 )
                                                                                 )      _ lrvin~ohen_ __ _          __ _     _   _   ___ _   __ __ _
                                                                                 )       Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)            Count 1 of the Superseding Indictment (S4)
D pleaded nolo contendere to count(s)
     which was accepted by the court.
D was found guilty on count(s)
     after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                             Offense Ended
21   use 846, 21 use               Conspiracy to Distribute and Possess with Intent to                           6/30/2017             001

841(b)(1)(C)                       Distribute Oxycodone



       The defendant is sentenced as provided in pages 2 through                _ _7__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
Ill Count(s)       in the underlying Indictment                D is     Ill are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                                10/29/2019



                        USDCSDNy
                       DOCUMENT
                       ELECTRONI
                       DOC#:     CALLY FILED
                       DATEFIL£D: .li-'S-iq
                                          ---..,'-...:-=----                   -------
                                                                                                Andrew L. Carter, Jr. U.S. District Judge
                                                                                Name and Title of Judge




                                                                                Date
                                                                                       \\-~·\C\
                          Case 1:17-cr-00390-ALC Document 212 Filed 11/05/19 Page 2 of 7
AO 245B (Rev. 09/19) Judgment m Cnmmal Case
                      Sheet 2 - Imprisonment

                                                                                                       Judgment -   Page   -=2_   of   7
 DEFENDANT: VITO GALLICCHIO
 CASE NUMBER: 17-CR-390-002

                                                             IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  144 Months (one hundred forty-four)




       lt:J The court makes the following recommendations to the Bureau of Prisons:
             If consistent with the Bureau of Prisons, policies, practices and guidelines, the Court recommends designation to
             FCI-Fort Dix, FCI-Otisville or an institution close to the New York City area. The Court recommends that the Bureau of
             Prisons take note of his medical history, in particular, his heart condition.



       Ill   The defendant is remanded to the custody of the United States Marshal.

       D The defendant shall surrender to the United States Marshal for this district:
             D at            _ _ _ _ _ _ _ D a.m.                D p.m.       on

             D as notified by the United States Marshal.

       D     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

             D before 2 p.m. on
             D as notified by the United States Marshal.
             D   as notified by the Probation or Pretrial Services Office.


                                                                    RETURN
 I have executed this judgment as follows:




             Defendant delivered on                                                       to

 at
      - - - - - - - - - - - - - - - , with a certified copy of this judgment.

                                                                                                    UNITED STATES MARSHAL


                                                                             By
                                                                                                DEPUTY UNITED STATES MARSHAL
                        Case 1:17-cr-00390-ALC Document 212 Filed 11/05/19 Page 3 of 7
AO 245B (Rev 09/19)   Judgment ma Criminal Case
                      Sheet 3 - Supervised Release
                                                                                                       Judgment-Page _ _ _ of
DEFENDANT: VITO GALLICCHIO
CASE NUMBER: 17-CR-390-002
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 3 Years (three)




                                                     MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              D The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
4.    D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.    [l! You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    D You must participate in an approved program for domestic violence. (check if applicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                       Case 1:17-cr-00390-ALC Document 212 Filed 11/05/19 Page 4 of 7
AO 245B (Rev 09/19)   Judgment in a Cnmma\ Case
                      Sheet 3A - Supervised Release
                                                                                             Judgment-Page _ _4_ _ o f - - - - - ' . - - -
DEFENDANT: VITO GALLICCHIO
CASE NUMBER: 17-CR-390-002

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.  You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
    release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
    frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
    when you must report to the probation officer, and you must report to the probation officer as instructed.
3.  You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
    court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
    arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
    the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
    hours of becoming aware of a change or expected change.
6.  You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
    take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
    doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
    you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
    responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
    days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
    aware of a change or expected change.
8.  You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
    convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
    probation officer.                                                                                                                      ·
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
    first getting the permission of the court.
12. You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                   Date _ _ _ _ _ _ _ _ _ _ __
:,.
      AO 245B (Rev. 09/19)     Casein1:17-cr-00390-ALC
                             Judgment  a Cnmmal Case        Document 212 Filed 11/05/19 Page 5 of 7
                             Sheet 3D- Supervised Release
                                                                                                  Judgment-Page   _5_   of       7
      DEFENDANT: VITO GALLICCHIO
      CASE NUMBER: 17-CR-390-002

                                          SPECIAL CONDITIONS OF SUPERVISION
       The Defendant shall participate in an outpatient treatment program approved by the United States Probation Office, which
       program may include testing to determine whether he has reverted to using drugs or alcohol. The Defendant shall
       contribute to the cost of services rendered based on his ability to pay and the availability of third-party payments. The
       Court authorizes the release of available drug treatment evaluations and reports, including the pre-sentence investigation
       report, to the substance abuse treatment provider.

       The Defendant shall participate in an outpatient mental health treatment program approved by the United States Probation
       Office. The Defendant shall continue to take any prescribed medications unless otherwise instructed by the health care
       provider. The Defendant shall contribute to the cost of services rendered based on his ability to pay and the availability of
       third-party payments. The Court authorizes the release of available psychological and psychiatric evaluations and reports,
       including the pre-sentence investigation report, to the health care provider.

       The Defendant shall submit his person, and any property, residence, vehicle, papers, computer, other electronic
       communication, data storage devices, cloud storage or media, and effects to a search by any United States Probation
       Officer, and if needed, with the assistance of any law enforcement. The search is to be conducted when there is
       reasonable suspicion concerning violation of a condition of supervision or unlawful conduct by the person being
       supervised. Failure to submit to a search may be grounds for revocation of release. The defendant shall warn any other
       occupants that the premises may be subject to searches pursuant to this condition. Any search shall be conducted at a
       reasonable time and in a reasonable manner.

       The Defendant shall provide the probation officer with access to any requested financial information.

       The Defendant shall be supervised by the district of residence.
~   AO 245B (Rev. 09/19)     Casein 1:17-cr-00390-ALC
                           Judgment   a Criminal Case               Document 212 Filed 11/05/19 Page 6 of 7
                           Sheet S - Criminal Monetary Penalties
                                                                                                        Judgment - Page       6    of         7
     DEFENDANT: VITO GALLICCHIO
     CASE NUMBER: 17-CR-390-002
                                                  CRIMINAL MONETARY PENALTIES
          The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                           Assessment             Restitution                                    AV AA Assessment*            JVTA Assessment**
     TOTALS            $ 100.00               $                        $                     $                            $



     D The determination of restitution is deferred until - - - - - . An Amended Judgment in a Criminal Case (AO 245C) will be
          entered after such determination.

     D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
          If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
          the priori!)' or~er or perc~ntage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
          before the Umted States 1s paid.

     Name of Payee                                                 Total Loss***             Restitution Ordered          Priority or Percentage




     TOTALS                             $                          0.00         $ _______              o_.o_o_

     D     Restitution amount ordered pursuant to plea agreement $

     D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
           fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
           to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

     D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

           D the interest requirement is waived for the            D fine   D restitution.
           D the interest requirement for the         D fine        D restitution is modified as follows:

     * Amy, Vicky, :ind Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
     ** Justice for victims of Trafficking Act of2015, Pub. L. No. 114-22.
     *** Findings for the total amount oflosses are required under Chapters 109A, 110, 1 lOA, and 113A of Title 18 for offenses committed on
     or after September 13, 1994, but before April 23, 1996.
J'
     AO 245B (Rev. 09/19)     Casem 1:17-cr-00390-ALC
                            Judgment   a Cnminal Case                Document 212 Filed 11/05/19 Page 7 of 7
                            Sheet 6 - Schedule of Payments

                                                                                                                 Judgment-Page    _7__       of     7
      DEFENDANT: VITO GALLICCHIO
      CASE NUMBER: 17-CR-390-002

                                                            SCHEDULE OF PAYMENTS

      Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

      A      ill   Lump sum payment of$ _100 .00 _          _ _      due immediately, balance due

                   D    not later than                                   , or
                   D    in accordance with D      C,    D    D,      D E,or        D Fbelow; or

      B      D     Payment to begin immediately (may be combined with            D C,        DD, or       D F below); or

      C      D     Payment in equal                    (e.g., weekly, monthly, quarterly) installments of $      _ _ _ over a period of
                   _ _ _ _ (e.g., months or years), to commence          __ ~ _         (e.g., 30 or 60 days) after the date of this judgment; or

      D      D     Payment in equal     _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                                 (e.g., months or years), to commence  ____ (e.g., 30 or 60 days) after release from imprisonment to a
                   term of supervision; or

      E      D     Payment during the term of supervised release will commence within ____             (e.g., 30 or 60 days) after release from
                   imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

      F      D     Special instructions regarding the payment of criminal monetary penalties:




      Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
      the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
      Financial Responsibility Program, are made to the clerk of the court.

      The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



      D      Joint and Several

             Case Number
             Defendant and Co-Defendant Names                                                 Joint and Several                Corresponding Payee,
             (including defendant number)                         Total Amount                     Amount                          if appropriate




      D      The defendant shall pay the cost of prosecution.

      D      The defendant shall pay the following court cost(s):

      i;zJ   The defendant shall forfeit the defendant's interest in the following property to the United States:
             See Preliminary Order of Forfeiture/Money Judgment dated 10/30/19.


      Payments shall be a_pplied in the following order: ( 1) assessment, (2) restitution principal, (3) ~estitution interest, (4) AV. AA assessment,
      (SJ fine P.rincipal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, mcludmg cost of
      prosecut10n and court costs.
